Citation Nr: 0615715	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for service-
connected hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2004, a statement of the case was issued in 
August 2004, and a substantive appeal was received in August 
2004.  The veteran testified at a hearing before the Board in 
April 2006; the transcript is of record.  At the hearing, a 
motion to advance the appeal on the Board's docket was 
granted pursuant to 38 C.F.R. § 20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issue on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

At the April 2006 Board hearing, the veteran testified that 
in August 2005 he underwent a colonoscopy at the VA Medical 
Center (VAMC) in Ann Arbor, and hemorrhoids were detected in 
the rectum.  The evidence of record only contains VA 
outpatient treatment records from Ann Arbor VAMC for the 
period August 2003 to September 2004.  The RO should, 
therefore, obtain updated treatment records from the Ann 
Arbor VAMC for the period October 2004 to the present.

The veteran also testified that he had sought treatment with 
'Dr. Harmon' in or about April 2004.  Thus, the RO should 
contact the veteran and obtain the full name, address, and 
dates of treatment with regard to 'Dr. Harmon' and upon 
securing any necessary releases, obtain the entirety of the 
veteran's treatment records from this identified medical 
provider.

Finally, the veteran's most recent VA examination to assess 
the severity of his service-connected hemorrhoids was 
performed in January 2004.  Although a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  The veteran testified that he 
experiences recurring hemorrhoids, and incurs bleeding two to 
three times per week.  In light of the veteran's testimony, 
he should be afforded a new VA examination to assess the 
current severity of his service-connected hemorrhoids. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain treatment 
records from the VAMC in Ann Arbor for 
the period October 1, 2004, to the 
present, to specifically include the 
report of a colonoscopy reportedly 
conducted in August 2005.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  The RO should contact the veteran 
and obtain the full name, address, and 
dates of treatment with regard to the 
identified medical provider 'Dr. 
Harmon.'  After securing the necessary 
releases, the RO should obtain the 
entirety of the veteran's treatment 
records from Dr. Harmon.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file. 

3.  Schedule the veteran for a VA 
examination to address the severity of 
any current hemorrhoids.  It is 
imperative that the claims file be made 
available to and reviewed by the 
examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  The examiner should assess 
whether any detected hemorrhoids are 
large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences, and whether the 
veteran has persistent bleeding with 
secondary anemia, or fissures.  

4.  Review the expanded record (to 
include all evidence received since the 
September 2004 supplemental statement of 
the case) and determine if a compensable 
rating is warranted for service-connected 
hemorrhoids.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


